Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 12/09/2020.  Claims 1-5 are currently pending, of which claim 4 is withdrawn.
Response to Amendment & Arguments
The rejection of claims 1-3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claim 5 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Frazier et al. (US 4,834,942) is withdrawn in view of the above amendment.
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2015/227498 A) is withdrawn in view of the above amendment.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The current rejection utilizes a new reference, Kondoh et al. (US 2017/0120340), under a new ground(s) of rejection, which renders obvious the instant claims.  See the new 103 rejection, below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al. (US 2017/0120340, hereinafter Kondoh).
	At the onset, note that, even though the Kondoh reference has a publication date less than one year before the effective filing date of the claimed invention and names at least one joint inventor that is common with the instant application’s inventor(s), the instant application names fewer inventors than the Kondoh reference.  Therefore, it is not readily apparent the disclosure of the Kondoh reference is actually by the present application’s inventor(s) within the grace period inventor disclosure exception of AIA  35 U.S.C. 102(b)(1)(A), and the Kondoh reference is treated as prior art under AIA  35 U.S.C. 102(a)(1).  See MPEP 2153.01(a).  
	As to claim 1, Kondoh teaches an aluminum based composite material (abstract) comprising an aluminum parent phase (abstract) and dispersions dispersed in the aluminum parent phase and formed such that a portion or all of the dispersion/additives react with aluminum in the parent phase (abstract, para. 0013, 0030, and 0034), wherein an average particle diameter of the dispersions corresponds to and overlaps the instantly claimed range of 20 nm or less (the dispersive matter is preferably carbon nanotubes having a length of at least 0.01 nm, a diameter of at least 0.01 nm and a length/diameter ratio of 1 to 30, para. 0034 and 0035), a content of the dispersions overlaps the claimed range of 0.25 to 0.50% by mass in terms of carbon amount (the preferred amount of carbon in the composite material is 0.1 to 2.0% by mass, para. 0040, which substantially overlaps the claimed range), and the aluminum-based composite material has a conductivity of at least 58% IACS and a tensile strength of merely close to about 250 MPa (see Example 2 in Table 1 obtaining 245 MPa and 58% IACS).  Kondoh further teaches adjusting the distance between adjacent dispersion materials is preferably 1 micrometer or less to enhance the dispersibility of the dispersion materials inside the aluminum matrix and to form fine aluminum crystalline grains (para. 0039), and further teaches this distance or gap between aluminum powder and carbon material be minimized (para. 0058-0059).   
	Although Kondoh fails to explicitly teach the average interval, or gap, between the dispersions adjacent to each other is as low as 210 nm or less calculated from the average particle diameter and content of the dispersions in a cross-section of the material, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range from varying and optimizing the teachings of Kondoh since Kondoh teaches the aluminum carbides are highly dispersed among the aluminum parent phase in order to increase the strength and toughness of the composite material while also enhancing the electrical conductivity of the composite material (abstract, para. 0017, 0031, 0034), the particle size of the carbon material is varied, as described above, and the gap between adjacent dispersions is not only less than 1 micrometer but also minimized (para. 0039, 0058, and 0059).  It is noted the claimed interval appears to depend on the concentration and particle size of the dispersions, of which Kondoh teaches substantially similar values to those instantly claimed, described above.  In the event the disclosed 245 MPa is not prima facie obviousness from being merely close to the claimed 250 MPa or more range, note that the optimization rationale set forth in this paragraph also meets the claimed range since the proposed modifications increase the strength and toughness of the composite material while also enhancing the electrical conductivity of the composite material.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 2, Kondoh teaches the additives are carbon nanotubes, as described above.
As to claim 3, Kondoh teaches an electric wire comprising the aluminum based composite material (para. 0047-0052, 0062, 0063, 0086 and Table 1).
	As to claim 5, Kondoh teaches the additives further comprise boron nitride (para. 0011, 0014, 0034, and 0054).  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 12, 2021